Ples Dixon was tried and convicted of the crime of murder in the first degree without recommendation to mercy. He has appealed from the judgment. *Page 20 
The evidence shows that the defendant waited in ambush for the deceased and then, without warning, shot deceased at point-blank range with a shot gun. Although the defendant interposed the plea of self-defense the jury did not believe his version of the controversy, but chose to believe the testimony offered by the prosecution. The defendant was given a fair trial by an impartial judge and jury and the evidence amply sustains the verdict and judgment. The judgment appealed from is therefore affirmed.
It is so ordered.
CHAPMAN, C. J., TERRELL, BROWN, BUFORD, THOMAS, ADAMS and SEBRING, JJ., concur.